Case 4:21-cv-00631-SDJ-KPJ Document 2-1 Filed 08/10/21 Page 1 of 1 PageID #: 59




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS



                                  MAGISTRATE REFERRAL


                                        CIVIL ACTION NO. 4:21-cv-631

  Michael Moates
               v.
 Lone Star College System et al




Pursuant to a Standing Order, certain civil suits are referred at the time of the filing equally
among magistrate judges. Therefore, the above-entitled action has been referred to:


       Magistrate Judge Johnson
